Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (the “Agreement”) is made and entered into
effective as of September 29, 2020 (the “Effective Date”), by and between Snehal
Patel (the “Executive”) and Greenwich Lifesciences, Inc., a Delaware corporation
(the “Company”).

 

R E C I T A L S

 

Whereas, the parties wish to enter into an employment agreement between the
Executive and the Company on the terms and conditions contained in this
Agreement, which Agreement will supersede all prior agreements and
understandings between the parties, oral or written, with respect to the subject
matter of this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
the employment of Executive by the Company, the parties hereby agree as follows:

 

1. Definition of Terms. The following capitalized terms used in this Agreement,
but not otherwise defined herein, shall have the following meanings:

 

(a) “Cause” shall mean any of the following: (i) the commission of an act of
fraud, embezzlement or material dishonesty which is intended to result in
substantial personal enrichment of Executive in connection with Executive’s
employment with the Company; (ii) Executive’s conviction of, or plea of nolo
contendere, to a crime constituting a felony (other than traffic-related
offenses); (iii) Executive’s willful misconduct that is materially injurious to
the Company; (iv) a material breach of Executive’s Confidentiality Agreement (as
defined in Section 14 below) that is materially injurious to the Company; or (v)
Executive’s (1) material failure to perform his duties as an officer of the
Company, and (2) failure to “cure” any such failure within thirty (30) days
after receipt of written notice from the Company delineating the specific acts
that constituted such material failure and the specific actions necessary, if
any, to “cure” such failure.

 

(b) “Change of Control” shall mean the occurrence of any of the following
events:

 

(i) the date on which any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
obtains “beneficial ownership” (as defined in Rule 13d-3 of the Exchange Act) or
a pecuniary interest in fifty percent (50%) or more of the combined voting power
of the Company’s then outstanding securities (“Voting Stock”);

 

(ii) the consummation of a merger, consolidation, reorganization, or similar
transaction involving the Company, other than a transaction: (1) in which
substantially all of the holders of the Voting Stock immediately prior to such
transaction hold or receive directly or indirectly fifty percent (50%) or more
of the voting stock of the resulting entity or a parent company thereof, in
substantially the same proportions as their ownership of the Company immediately
prior to the transaction; or (2) in which the holders of the Company’s capital
stock immediately before such transaction will, immediately after such
transaction, hold as a group on a fully diluted basis the ability to elect at
least a majority of the authorized directors of the surviving entity (or a
parent company); or

 



- 1 -

 

 

(iii) there is consummated a sale, lease, license or disposition of all or
substantially all of the consolidated assets of the Company and its
subsidiaries, other than a sale, lease, license or disposition of all or
substantially all of the consolidated assets of the Company and its subsidiaries
to an entity, fifty percent (50%) or more of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale, lease, license or disposition.

 

(c) “Disability” means a physical or mental disability, which prevents Executive
from performing Executive’s duties under this Agreement for a period of at least
120 consecutive days in any twelve month period or 150 non consecutive days in
any twelve month period.

 

(d) “Good Reason” shall mean, without Executive’s express written consent, any
of the following: (i) a significant reduction of Executive’s duties, position or
responsibilities relative to Executive’s duties, position or responsibilities in
effect immediately prior to such reduction, or the removal of Executive from
such position, duties or responsibilities; (ii) a reduction of Executive’s
compensation as in effect immediately prior to such reduction; (iii) a material
breach by the Company of this Agreement or any other agreement with Executive
that is not corrected within fifteen (15) days after written notice from
Executive (or such earlier date that the Company has notice of such material
breach); or (iv) the failure of the Company to obtain the written assumption of
this Agreement by any successor contemplated in Section 12 below. “Good Reason”
shall not be deemed to exist, however, unless (1) Executive shall have given
written notice to the Company specifying in reasonable detail the Company’s acts
or omissions that Executive alleges constitute “Good Reason” within ninety (90)
days after the first occurrence of such circumstances and the Company shall have
failed to cure any such act or omission within thirty (30) days of receipt of
such written notice, and (2) Executive actually terminates employment within
sixty (60) days following the expiration of the Company’s cure period as set
forth above. Otherwise, any claim of such circumstances as “Good Reason” shall
be deemed irrevocably waived by Executive.

 

2. Duties and Scope of Position. During the Employment Term (as defined below),
Executive will serve as Chief Executive Officer of the Company, reporting to the
Chairman of the Company, and assuming and discharging such responsibilities as
are commensurate with Executive’s position. During the Employment Term,
Executive will provide services in a manner that will faithfully and diligently
further the business of the Company and will devote a substantial portion of
Executive’s business time, attention and energy thereto. Notwithstanding the
foregoing, nothing in this Agreement shall restrict Executive from managing his
investments, other business affairs or operations and other matters or serving
on civic or charitable boards or committees, provided, however, that no such
activities unduly interfere with the performance of his obligations under this
Agreement, and further provided that Executive shall honor the non-competition
and non-solicitation terms as per Section 15 below. During the Employment Term,
Executive agrees to disclose to the Company those other companies of which he is
a member of the Board of Directors, an executive officer, or a consultant.

 



- 2 -

 

 

3. Term. The term of Executive’s employment under this Agreement shall commence
as of the Effective Date and shall continue until December 31, 2021, unless
earlier terminated in accordance with Section 9 hereof; provided, however, the
term of Executive’s employment hereunder shall be automatically extended for
successive additional one (1) year periods unless the Executive or the Company
delivers to the other party a written notice of its/his intent not to renew the
Employment Term (as defined below), such written notice to be delivered at least
sixty (60) days prior to the expiration of the then-effective Employment Term.
The period commencing as of the Effective Date and ending on December 31, 2021
or such later date to which the term of Executive’s employment under the
Agreement shall have been extended pursuant to this Section 3 is referred to
herein as the “Employment Term” and the last day of the Employment Term is
referred to herein as the “Expiration Date.”

 

4. Base Compensation; Equity Grant. The Company shall pay to Executive a base
compensation (the “Base Compensation”) of $450,000 (four hundred fifty thousand
dollars) per year payable in cash in accordance with the Company’s standard
payroll policies. In addition, each year during the Employment Term, Executive
shall be reviewed for purposes of determining the appropriateness of increasing
his Base Compensation hereunder. For purposes of the Agreement, the term “Base
Compensation” as of any point in time shall refer to the Base Compensation as
adjusted pursuant to this Section 4. Base Compensation will be pro-rated based
on the number of days Executive was employed by the Company during any given
year. In addition, Executive will be eligible for equity grants (the “Equity
Grant”) in the form of stock or options or other equivalents as mutually agreed
upon by the Executive and the Board of Directors. As of the Effective Date, the
Executive will continue to receive common stock grants per the vesting schedule
as approved by the Board of Directors and listed on Attachment D, Stock Grant
For Services, in the Board resolution dated September 30, 2019. The Executive
may defer Base Compensation or Equity Grant at any time for any reason at his
sole discretion.

 

5. Target Bonus. In addition to his Base Compensation and Equity Grant,
Executive shall be given the opportunity to earn an annual bonus (the “Bonus”)
of up to 50% of Base Compensation. The Bonus shall be earned by Executive upon
the Company’s achievement of performance milestones for a fiscal year (in each
case, the “Target Year”) to be mutually agreed upon by the Executive and the
Board of Directors of the Company (the “Board”) or its compensation committee
(the “Compensation Committee”). Such performance milestones shall be established
by December 31 of the prior year of the Target Year. The Bonus for a Target Year
shall be paid before December 20 of the Target Year, even if the Executive is no
longer employed by the Company at the time the Bonus is due. In the event
Executive is employed by the Company for less than the full Target Year for
which a Bonus is earned pursuant to this Section 5, Executive shall be entitled
to receive a pro-rated Bonus for such Target Year based on the number of days
Executive was employed by the Company during such Target Year divided by 365
(the “Pro-Rated Bonus”). The determinations of the Board or the Compensation
Committee with respect to Bonuses will be final and binding. The Pro-Rated Bonus
for the 2020 Target Year will be guaranteed and will be paid before December 20,
2020. If the Phase III clinical trial for GP2 is initiated before the end of
2020, an additional Bonus of $50,000 will be payable before the end of 2020. In
2021 and beyond the Bonus will be based on the achievement of mutually agreed
operating goals for that year. To be clear, a 100% achievement of goals will
result in a bonus payment of 50% of salary. 

 



- 3 -

 

 

In addition to the above bonuses for 2020 and future Target Years, the Executive
will be eligible for a Strategic Transaction Bonus. In the event the Company
consummates any Strategic Transaction involving the Company and a counter party,
regardless of the size of the transaction, the Company shall pay to the
Executive a bonus payment of 5% of the Transaction Value (as defined below) paid
or received by the Company in the transaction, payable by the Company (within 5
business days) to the Executive in the form of consideration received by the
Company at the closing of the transaction. In the event any contingent
consideration is agreed to be paid in connection with the Strategic Transaction
(such as, for example, consideration payable upon the fulfillment of some
condition or event which may or may not occur in the future), then such
contingent consideration shall be included in the Transaction Value, and the
Executive shall be paid his bonus with respect to that contingent consideration
as and when it is received by the Company, even if contingent consideration is
received after termination of employment or death of the Executive.

 

As used herein, Strategic “Transaction Value” shall include any of the following
up to closing or thereafter: (i) cash paid in the transaction, (ii) the fair
market value of any equity, equity-related, convertible, or debt securities
issued, (iii) the fair market value of any other property transferred, (iv)
balance sheet indebtedness assumed in connection with the transaction, and (v)
all technology access/license fees, net royalty payments (total royalty payments
paid to the Company minus total royalty payments paid by the Company to other
parties) after launch of any product, commercialization or any other milestone
bonus payments to the Company by a counter party or the converse up to closing
or thereafter. If a closed Strategic Transaction is modified, extended, expanded
or replaced with another transaction or a replacement transaction at any time,
including after the first Strategic Transaction is terminated, then the Company
shall make Bonus Payments based on the cumulative Transaction Value, which would
include the Transaction Value, as defined above, from all transactions.

 

Any Bonus will be payable to the Executive if the performance milestones were
achieved or Strategic Transactions were consummated (or “Earned”) while the
Executive was employed in any capacity (or if such Strategic Transaction was
initiated by the Executive while employed and was consummated within 18 months
after termination of the Executive). If any Bonus was Earned pursuant to this
Agreement, including any Earned contingent or future payments related to a
consummated Strategic Transaction, it will be payable even after the termination
of the Executive for any cause, and in addition, will be payable to the
Executive’s estate or heirs upon his death.

 

6. Benefits. Executive shall participate in all employee welfare and benefit
plans and shall receive such other fringe benefits as the Company offers to its
senior executives and directors.

 



- 4 -

 

 

7. Termination.

 

(a) Termination by the Company. Subject to the obligations of the Company set
forth in this Agreement, the Company may terminate Executive’s employment at any
time and for any reason (or no reason), and with or without Cause, and without
prejudice to any other right or remedy to which the Company or Executive may be
entitled at law or in equity or under this Agreement or otherwise.
Notwithstanding the foregoing, in the event the Company desires to terminate the
Executive’s employment without Cause, the Company shall give the Executive not
less than sixty (60) days advance written notice. Executive’s employment shall
terminate automatically in the event of his death.

 

(b) Termination by Executive. Executive may voluntarily terminate the Employment
Term upon sixty (60) days’ prior written notice for any reason or no reason.
Executive may terminate the Employment Term for Good Reason by giving written
notice of resignation for Good Reason in accordance with the definition thereof
set forth in Section 1(d) above. Termination by Executive pursuant to this
Section 7(b) shall be without prejudice to any right or remedy to which the
Company or Executive may be entitled at law or in equity or under this Agreement
or otherwise.

 

(c) Termination for Death or Disability. Subject to the obligations of the
Company set forth in this Agreement and without prejudice to any other right or
remedy to which the Company or Executive may be entitled at law or in equity or
under this Agreement or otherwise, Executive’s employment shall terminate
automatically upon his death. Additionally, subject to the obligations of the
Company in this Agreement and without prejudice to any other right or remedy to
which the Company or Executive may be entitled at law or in equity or under this
Agreement or otherwise, in the event Executive is unable to perform his duties
as a result of Disability during the Employment Term, the Company shall have the
right to terminate the employment of Executive by providing written notice of
the effective date of such termination.

 

(d) Expiration of Employment Term. Subject to the obligations of the Company set
forth in this Agreement and without prejudice to any other right or remedy to
which the Company or Executive may be entitled at law or in equity under this
Agreement or otherwise, Executive’s employment hereunder shall terminate
automatically upon the Expiration Date.

 



- 5 -

 

 

8. Payments Upon Termination of Employment.

 

(a) Termination for Cause, Death or Disability, Termination by Executive without
Good Reason or Expiration of the Term. In the event that Executive’s employment
hereunder is terminated during the Employment Term by the Company for Cause
pursuant to Section 7(a), as a result of Executive’s death or Disability
pursuant to Section 7(c) or voluntarily by Executive without Good Reason
pursuant to Section 7(b) or upon expiration of the Employment Period, the
Company shall compensate Executive (or in the case of death, Executive’s estate)
as follows: (i) on the date of termination the Company shall pay to the
Executive, a lump sum amount equal to (A) any portion of unpaid Base
Compensation and Equity Grant then due for periods on or prior to the effective
date of termination plus (B) any Bonus earned and not yet paid through the date
of termination; (ii) within 2-1/2 months following submission of proper expense
reports by Executive or Executive’s estate, all expenses reasonably and
necessarily incurred by Executive in connection with the business of the Company
prior to the date of termination; (iii) only in the event of Executive’s death
or Disability pursuant to Section 7(c) or in the event of the expiration of the
Employment Period as a result of non-renewal by the Company in accordance with
Section 3 hereof, on the date that the Bonus for the Target Year in which the
date of termination occurs would have been payable had Executive remained
employed by the Company through such payment date, payment of the Pro-Rated
Bonus for the Target Year in which the date of termination occurs.

 

(b) Termination by Company Without Cause or by Executive For Good Reason. In the
event that Executive’s employment is terminated during the Employment Term by
the Company without Cause pursuant to Section 7(a) or by Executive for Good
Reason pursuant to Section 7(b), the Company shall compensate Executive as
follows: (i) on the date of termination, the Company shall pay to the Executive
a lump sum amount equal to (A) any portion of unpaid Base Compensation and
Equity Grant then due for periods on or prior to the effective date of
termination plus (B) any Bonus earned and not yet paid through the date of
termination; (ii) within 2-1/2 months following submission of proper expense
reports by Executive, all expenses reasonably and necessarily incurred by
Executive in connection with the business of the Company prior to the date of
termination; and (iii) on the date that the Bonus for the Target Year in which
the date of termination occurs would have been payable had Executive remained
employed by the Company through such payment date, payment of the Pro-Rated
Bonus for the Target Year in which the date of termination occurs; and (iv)
provided that Executive executes a written release, substantially in the form
attached hereto as Exhibit A, of any and all claims against the Company and all
related parties with respect to all matters arising out of Executive’s
employment by the Company (the “Release”) and the Release becomes effective (and
no longer subject to revocation) within sixty (60) days following the date of
termination, the Company shall (y) pay to the Executive the Severance Payment
(as defined below), which Severance Payment shall be paid within five (5)
business days following the date the Release becomes effective (and no longer
subject to revocation) and (z) reimburse Executive’s payment of COBRA premiums
for twelve (12) months from the date of termination. As used herein, “Severance
Payment” means an amount equal to twelve (12) months of Employee’s Base
Compensation and Equity Grant at the rate in effect as of the date of
termination (or, in the case of a resignation for Good Reason due to a reduction
in Base Salary, at the Base Salary rate in effect immediately prior to such
reduction). In the event Executive’s employment is terminated without Cause or
for Good Reason and a Change of Control of the Company occurs within six (6)
months of such termination, Executive also shall be entitled to the severance
benefits set forth under Section 8(c). To the extent the review or revocation
period applicable to the Release spans two of Executive’s taxable years, the
Severance Payment shall not be paid until the later taxable year. If the
Company’s reimbursement of Executive’s payment of COBRA premiums pursuant to
Section 10(b) or Section 10(c) would subject the Company to any tax or penalty
under the Patient Protection and Affordable Care Act or Section 105(h) of the
Code (“Section 105(h)”), Executive and the Company agree to work together in
good faith to restructure such benefit.

 



- 6 -

 

 

(c) Termination in the Context of a Change of Control. Notwithstanding anything
in Section 8(a) or Section 8(b) to the contrary, in the event of Executive’s
termination of employment with the Company either (i) by the Company without
Cause or Executive for Good Reason at any time within six (6) months prior to
the consummation of a Change of Control if, prior to or as of such termination,
a Change of Control transaction was Pending (as defined in Section 8(d) below)
at any time during such six (6)-month period, (ii) by Executive for Good Reason
at any time within twelve (12) months after the consummation of a Change of
Control, or (iii) by the Company without Cause at any time within twelve (12)
months after the consummation of a Change of Control, then, Executive shall be
entitled to the following payments and other benefits:

 

(i) on the date of termination (except as specified in clauses (D)), the Company
shall pay to the Executive a lump sum amount equal to (A) any portion of unpaid
Base Compensation and Equity Grant then due for periods prior to the effective
date of termination; (B) any Bonus earned and not yet paid through the date of
termination, (C) within 2-1/2 months following submission of proper expense
reports by Executive, all expenses reasonably and necessarily incurred by
Executive in connection with the business of the Company prior to the date of
termination, and (D) on the date that the Bonus for the Target Year in which the
date of termination occurs would have been payable had Executive remained
employed by the Company through such payment date, payment of the Pro-Rated
Bonus for the Target Year in which the date of termination occurs;

 

(ii) provided Executive executes the Release and the Release become effective
(and no longer subject to revocation) within sixty (60) days following the date
of termination (or, in the event case of a termination of Executive’s employment
without Cause or for Good Reason within the six (6) months prior to the
consummation of a Change in Control, Executive either (y) previously executed
the Release in accordance with Section 8(b)(ii) above or (z) subsequently
executes the Release and the Release becomes effective (and no longer subject to
revocation) within sixty (60) days following the Change in Control): (A) the
Company shall pay to Executive a lump sum amount equal to twelve (12) months of
Executive’s Base Compensation and Equity Grant at the rate in effect as of the
date of termination (or, in the case of a resignation for Good Reason due to a
reduction in Base Salary, at the Base Salary rate in effect immediately prior to
such reduction), which payment shall be made (1) in the case of such termination
upon or following the Change of Control, within five (5) business days following
the date that the Release becomes effective (and no longer subject to
revocation) or (2) in the case of such termination prior to a Change of Control,
immediately upon the consummation of the Change of Control (or, if the Release
was not previously executed in accordance with Section 8(b)(ii) above, within
five (5) business days following the date that the Release becomes effective
(and no longer subject to revocation)); and (B) the Company shall reimburse
Executive for the COBRA premiums he pays to maintain health insurance coverage
for six (6) months following the date of termination;

 

(iii) notwithstanding any provision of any stock incentive plan, stock option
agreement, realization bonus, restricted stock agreement or other agreement
relating to capital stock of the Company, all of the shares that are then
unvested shall immediately vest and, with respect to all options, warrants and
other convertible securities of the Company beneficially held by Executive,
become fully exercisable for (A) a period of six months following the date of
termination only if at the time of such termination there is a Change of Control
transaction Pending (as defined in Section 8(d) below) but in no event beyond
expiration of the original term of the award or (B) if clause (A) does not
apply, then such period of time set forth in the agreement evidencing the
security; and

 



- 7 -

 

 

(iv) Severance benefits under this Section 10(c) and Section 10(b) above shall
be mutually exclusive and severance under one such section shall prohibit
severance under the other.

 

(d) Definition of “Pending.” For purposes of Section 10(c), a Change of Control
transaction shall be deemed to be “Pending” each time any of the following
circumstances exist: (A) the Company and a third party have entered into a
confidentiality agreement that has been signed by a duly-authorized officer of
the Company and that is related to a potential Change of Control transaction; or
(B) the Company has received a written expression of interest from a third
party, including a binding or non-binding term sheet or letter of intent,
related to a potential Change of Control transaction.

 

(e) If Executive’s employment terminates for any reason, Executive shall have no
obligation to seek other employment and there shall be no setoff against amounts
due to him under this Agreement for income or benefits from any subsequent
employment.

 

9. Indemnification. The Company agrees to indemnify and hold harmless Executive,
to the fullest extent permitted by the laws of the State of Delaware and
applicable federal law in effect on the date hereof, or as such laws may be
amended to increase the scope of such permitted indemnification, against any and
all Losses if Executive was or is or becomes a party to or participant in, or is
threatened to be made a party to or participant in, any Claim by reason of or
arising in part out of an Indemnifiable Event, including, without limitation,
Claims brought by or in the right of the Company, Claims brought by third
parties, and Claims in which Executive is solely a witness. For purposes of this
section, “Claim” means any proceeding, threatened or contemplated civil,
criminal, administrative or arbitration action, suit or proceeding and any
appeal therein and any inquiry or investigation which could lead to such action,
suit or proceeding. “Indemnifiable Event” means any event or occurrence, whether
occurring before, on or after the effective date of this Agreement, related to
the fact that Executive was a director, officer, employee or agent of the
Company or by reason of an action or inaction by Company in any such capacity
whether or not serving in such capacity at the time any Loss is incurred for
which indemnification can be provided under this Agreement. “Losses” means any
and all damages, losses, liabilities, judgments, fines, penalties (whether
civil, criminal or other), ERISA excise taxes, amounts paid or payable in
settlement, including any interest, assessments, reasonable expenses, including
attorney’s fees, experts’ fees, court costs, transcript costs, travel expenses,
printing, duplication and binding costs, and telephone charges, and all other
charges paid or payable in connection with investigating, defending, being a
witness in or participating (including on appeal), or preparing to defend, be a
witness or participate in, any Claim. The Company further agrees to maintain a
directors and officers liability insurance policy covering Executive in an
amount, and on terms no less favorable to him than the coverage the Company
provides other senior executives and directors.

 



- 8 -

 

 

10. Successors. Any successor to the Company (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation or otherwise) to
all or substantially all of the Company’s business and/or assets or otherwise
pursuant to a Change of Control shall assume the Company’s obligations under
this Agreement and agree expressly in writing to perform the Company’s
obligations under this Agreement in the same manner and to the same extent as
the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets (including any
parent company to the Company), whether or not in connection with a Change of
Control, which becomes bound by the terms of this Agreement by operation of law
or otherwise.

 

11. Notices. Notices and all other communications contemplated by this Agreement
shall be in writing (including email) and shall be deemed to have been duly
given when personally delivered (if to the Company, addressed to its Secretary
at the Company’s principal place of business on a non-holiday weekday between
the hours of 9 a.m. and 5 p.m.; if to Executive, via personal service to his
last known residence) or three business days following the date it is mailed by
U.S. registered or certified mail, return receipt requested and postage prepaid.

 

12. Confidential Information. Executive recognizes and acknowledges that by
reason of Executive’s employment by and service to the Company before, during
and, if applicable, after the Employment Term, Executive will have access to
certain confidential and proprietary information relating to the Company’s
business, which may include, but is not limited to, trade secrets, trade
“know-how,” product development techniques and plans, formulas, customer lists
and addresses, financing services, funding programs, cost and pricing
information, marketing and sales techniques, strategy and programs, computer
programs and software and financial information (collectively referred to herein
as “Confidential Information”). “Confidential Information” does not include
general skills and experience or information that is generally available to the
public or in the Company’s industry. Executive acknowledges that such
Confidential Information is a valuable and unique asset of the Company and
Executive covenants that he will not, unless expressly authorized in writing by
the Company, at any time during the course of Executive’s employment use any
Confidential Information or divulge or disclose any Confidential Information to
any person, firm or corporation except (a) in connection with the performance of
Executive’s duties for and on behalf of the Company and in a manner consistent
with the Company’s policies regarding Confidential Information, (b) when
required to do so by a court of law, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) with apparent jurisdiction
to order Executive to divulge, disclose or make accessible such information or
(c) such information is in the public domain through no fault of Executive.
Executive also covenants that at any time after the termination of such
employment, directly or indirectly, he will not use any Confidential Information
or divulge or disclose any Confidential Information to any person, firm or
corporation, unless such information is in the public domain through no fault of
Executive or except when required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with apparent jurisdiction to order Executive to divulge, disclose or
make accessible such information. All written Confidential Information
(including, without limitation, in any computer or other electronic format)
which comes into Executive’s possession during the course of Executive’s
employment shall remain the property of the Company. Unless expressly authorized
in writing by the Company, Executive shall not remove any written Confidential
Information from the Company’s premises, except in connection with the
performance of Executive’s duties for and on behalf of the Company and in a
manner consistent with the Company’s policies regarding Confidential
Information. Upon termination of Executive’s employment, the Executive agrees to
immediately return to the Company all written Confidential Information
(including, without limitation, in any computer or other electronic format) in
Executive’s possession.

 



- 9 -

 

 

13. Non-Competition; Non-Solicitation.

 

(a) Non-Compete. The Executive hereby covenants and agrees that during the
Employment Term and for a period of one year following the Expiration Date, the
Executive will not, without the prior written consent of the Company, directly
or indirectly, on his own behalf or in the service or on behalf of others,
whether or not for compensation, engage in any business activity, or have any
interest in any person, firm, corporation or business, through a subsidiary or
parent entity or other entity (whether as a shareholder, agent, joint venturer,
security holder, trustee, partner, executive, creditor lending credit or money
for the purpose of establishing or operating any such business, partner or
otherwise) with any entity that is directly competing with the products being
developed by the Company, which in the case of GP2 would be any entity pursuing
HER2/neu 3+ breast cancer products in the adjuvant/neoadjuvant setting that
would be seeking to prevent the recurrence of breast cancer.

 

(b) Non-Solicitation. The Executive further agrees that during the Employment
Term and for a period of one (1) year from the Expiration Date, the Executive
will not divert any business of the Company and/or its affiliates or any
customers or suppliers of the Company and/or the Company’s and/or its
affiliates’ business to any other person, entity or competitor, or induce or
attempt to induce, directly or indirectly, any person to leave his or her
employment with the Company and/or its affiliates; provided, however, that the
foregoing provisions shall not apply to a general advertisement or solicitation
program that is not specifically targeted at such employees.

 

(c) Remedies. The Executive acknowledges and agrees that his obligations
provided herein are necessary and reasonable in order to protect the Company and
its affiliates and their respective business and the Executive expressly agrees
that monetary damages would be inadequate to compensate the Company and/or its
affiliates for any breach by the Executive of his covenants and agreements set
forth herein. Accordingly, the Executive agrees and acknowledges that any such
violation or threatened violation of this Section 13 will cause irreparable
injury to the Company and that, in addition to any other remedies that may be
available, in law, in equity or otherwise, the Company and its affiliates shall
be entitled to obtain injunctive relief against the threatened breach of this
Section 13 or the continuation of any such breach by the Executive without the
necessity of proving actual damages.

 



- 10 -

 

 

14. Employment Relationship. Executive’s employment with the Company will be “at
will,” meaning that, subject to the Company’s obligations set forth in Section
8, either Executive or the Company may terminate Executive’s employment at any
time and for any reason, with or without Cause or Good Reason. Any contrary
representations that may have been made to Executive are superseded by this
Agreement. This is the full and complete agreement between Executive and the
Company on this term. Although Executive’s duties, title, compensation and
benefits, as well as the Company’s personnel policies and procedures, may change
from time to time, the “at will” nature of Executive’s employment may only be
changed in an express written agreement signed by Executive and a duly
authorized officer of the Company (other than Executive).

 

15. Section 409A. It is intended that each installment of the payments provided
hereunder constitute separate “payments” for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(i). It is further intended that payments hereunder
satisfy, to the greatest extent possible, the exemption from the application of
Section 409A provided under Treasury Regulation Section 1.409A-1(b)(4) (as a
“short-term deferral”). To the extent that any provision of this Agreement is
ambiguous as to its compliance with Section 409A, the provision will be read in
such a manner so that all payments hereunder comply with Section 409A. Except as
otherwise expressly provided herein, to the extent any expense reimbursement or
the provision of any in-kind benefit under this Agreement is determined to be
subject to Section 409A, the amount of any such expenses eligible for
reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the expenses eligible for reimbursement in any other taxable
year (except for any lifetime or other aggregate limitation applicable to
medical expenses), in no event shall any expenses be reimbursed after the last
day of the calendar year following the calendar year in which Executive incurred
such expenses, and in no event shall any right to reimbursement or the provision
of any in-kind benefit be subject to liquidation or exchange for another
benefit. In no event whatsoever will the Company be liable for any additional
tax, interest or penalties that may be imposed on Executive under Section 409A
or any damages for failing to comply with Section 409A.

 

16. 280G Excise Tax. Notwithstanding any other provisions in this Agreement, in
the event that any payment or benefit received or to be received by Executive
under this Agreement or under any other agreement between Executive and the
Company or otherwise (collectively, the “Total Payments”) would be subject (in
whole or part), to any excise tax imposed under Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), or any successor provision
thereto (the “Excise Tax”), then the Company will reduce the Total Payments to
the extent necessary so that no portion of the Total Payments is subject to the
Excise Tax (but in no event to less than zero); provided, however, that the
Total Payments will only be reduced to the extent that the after-tax value of
amount received by Executive after application of the above reduction would
exceed the after-tax value of amount received by Executive without application
of such reduction. For this purpose, the after-tax value of an amount shall be
determined taking into account all federal, state, municipal and local income,
taxes, employment taxes and any Excise Tax applicable to such amount and taking
into account, if applicable, the phase out of itemized deductions and personal
exemptions attributable to such amount. In the case of a reduction in the Total
Payments, the Total Payments will be reduced in the following order (unless
reduction in another order is required to avoid adverse consequences under
Section 409A of the Code, in which case, reduction will be in such other order):
(i) payments that are payable in cash that are valued at full value under
Treasury Regulation Section 1.280G-1, Q&A 24(a) will be reduced (if necessary,
to zero), with amounts that are payable last reduced first; (ii) payments and
benefits due in respect of any equity valued at full value under Treasury
Regulation Section 1.280G-1, Q&A 24(a), with the highest values reduced first
(as such values are determined under Treasury Regulation Section 1.280G-1, Q&A
24) will next be reduced; (iii) payments that are payable in cash that are
valued at less than full value under Treasury Regulation Section 1.280G-1, Q&A
24, with amounts that are payable last reduced first, will next be reduced; (iv)
payments and benefits due in respect of any equity valued at less than full
value under Treasury Regulation Section 1.280G-1, Q&A 24, with the highest
values reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24) will next be reduced; and (v) all other non-cash
benefits not otherwise described in clauses (ii) or (iv) will be next reduced
pro-rata. Any reductions made pursuant to each of clauses (i)-(v) above will be
made in the following manner: first, a pro-rata reduction of cash payments and
payments and benefits due in respect of any equity not subject to Section 409A
of the Code, and second, a pro-rata reduction of cash payments and payments and
benefits due in respect of any equity subject to Section 409A of the Code as
deferred compensation.

 



- 11 -

 

 

17. Miscellaneous Provisions.

 

(a) Modifications; No Waiver. No provision of this Agreement may be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by Executive and by an authorized officer of the Company
(other than Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

 

(b) Entire Agreement. This Agreement supersedes all prior agreements and
understandings between the parties, oral or written with respect to the subject
matter of this Agreement. No modification, termination or attempted waiver shall
be valid unless in writing, signed by the party against whom such modification,
termination or waiver is sought to be enforced.

 

(c) Choice of Law. The parties agree that the laws of the State of Delaware
shall govern this Agreement. The federal and state courts situated in Delaware
U.S.A. shall have jurisdiction and venue for any and all disputes arising out of
or relating to this Agreement. If either party incurs attorney, court,
mediation, arbitration, or any other litigation fees or litigation/travel
expenses to enforce any rights arising out of or relating to this Agreement, the
prevailing party shall be entitled to recover all of such reasonable fees and
expenses from the non-prevailing party.

 

(d) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

 

(e) Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, and may be
delivered by facsimile or other electronic means, but all of which shall be
deemed originals and taken together will constitute one and the same Agreement.

 



- 12 -

 

 

(f) Headings. The headings of the Articles and Sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

 

(g) Construction of Agreement. In the event of a conflict between the text of
the Agreement and any summary, description or other information regarding the
Agreement, the text of the Agreement shall control.

 

(h) Survival. Sections 10 through 17 (inclusive) of this Agreement shall survive
the termination of Executive’s employment with the Company.

 

[SIGNATURE PAGE FOLLOWS]

 



- 13 -

 

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

   

COMPANY: GREENWICH LIFESCIENCES, INC.

 

  By: /s/ David McWilliams   Name:  David McWilliams   Title: Chairman of the
Board

 

EXECUTIVE: /s/ Snehal Patel   SNEHAL PATEL

   



 

 

 

EXHIBIT A

 

RELEASE 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

